Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Abstract sentence as to --- step of extending electrical path between contacts--- could be added to more clearly disclose inventive concept 
Claims 1, 6, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berg 038 alone or taken in view of Geib 223 and Brantingham 008.  
For claim 1, Berg figure 1 includes male and female housings 12 and 20, a TPA 26 shown at full lock position figure 5 and a CPA movable from pre lock to full lock positions and a set of centrally located flexible members at 58.  Note that lines 7, 10, only require CAP and TPA to be insertable at “one of” the recited positions not both hence Berg is clearly adequate for this limitation.  In addition, for claim 1 should the matter be at issue also obvious to form the TPA and CPA to be mountable in two distinct positions in view Geib   at 29 and Brantingham at 40, 42 for easier use,  
For claim 6, obvious to form Berg housing with increased vertical height  in which case TPA 26 could be formed to  also  be vertically elongated and with extending members 40, 42 at its sides.  This would provide more  spacing between terminals.  For claim 17, Berg figure 5 includes part 58b between arms 58 and  which includes ramp features.  Claim 18, a joint is at 584 to join flexible member 58.  
For claim 20, Berg applied as in case of claim 1 and note CPA 70 with central flexible member 72 and for claim 21, note lock member 74 at end of 72.  Note part 74 is  to lock CPA in figure 5 against forward movement until full assembly,  
3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Gieb and Brantlingham applied as above and Thockrar 4832615.
In either case  note male connector lock  65 and also  obvious in view of Thakrar at  60  22   to form Berg female connector with protruding   members  to be received in spaces in the male connector for better contact isolation.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Hora 317.
Berg lacks retainer for male connector.  Hora at 10 case such retainer.  Obvious to use such features in Berg to secure part 12 to the pcb.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Konoya 375.
Berg lacks notch for tool to remove the TPA.  Konoya figure 4 at 17A includes such notch.  Obvious to use such feature in Berg to aid TPA removal.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide 808.
Nishide, see figure 1 includes steps of inserting wire terminals 40 into a female connector housing 10, and of locking them by steps a of insertion and further insertion of TPA 60 into the housing using blocking parts 63 in full lock position, figure 2 and extending a clearance path along a surface of the TPA   shown in figure 2 near lines  31  66c to  housing -part 27 . No make connector is shown but obvious to use Nishide female with such male connector as is standard Claim 16 part of the clearance extemds vertically from figure 1 position at line 40 on the contact  0r alternatively vertically down  from a position on the contact near end of line 29 
Claims 20-22 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nimora 417.
 
Applicant's arguments filed  with the amendment  have been fully considered but they are not persuasive   .Applicant refers to     “  portions “. of allowed claims added to claims  1  14 20   however these portions are not adequate to overcome the prior art   as seen in above rejections   Note use of Nimura patent  for material of now cancelled claim 7 

Claims 8-13 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832